Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00203-CR

                                  Nathon Louis GOMEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 11, Bexar County, Texas
                                  Trial Court No. 456829
                      Honorable Tommy Stolhandske, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED.

       SIGNED May 13, 2015.


                                              _____________________________
                                              Karen Angelini, Justice